Exhibit CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is made as of this 27th day of June, 2008 by and between Stephen E. Cox (“Client”), and Capital Once Resource Co., Ltd., a Brunei company (“Consultant”).Client and Consultant may collectively be referred to as the “Parties”. W I T N E S S E T H: WHEREAS, Client desires to engage the services of Consultant to provide Client with the services as more fully set forth in this Agreement; and WHEREAS, Consultant is desirous of performing such services on behalf of Client. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the parties hereto agree as follows: 1.Consulting Services.Upon the terms and subject to the conditions contained in this Agreement, Consultant hereby agrees that it shall, during the term of this Agreement, undertake the performance of the following services (the “Services”): a. Familiarize itself, to the extent appropriate and feasible, with the business, operations, properties, financial condition, management and prospects of Cox Distributing, Inc. (“Cox
